FILED
                                                                          September 19, 2022
                                                                             EDYTHE NASH GAISER, CLERK
                                                                             SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA



                              STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

JOSEPH CAMPBELL,
Claimant Below, Petitioner

vs.)   No. 21-0418 (BOR Appeal No. 2055761)
                   (Claim No. 2019010914)

HENKELS & MCCOY GROUP, INC.,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Joseph Campbell, a self-represented litigant, appeals the decision of the West
Virginia Workers’ Compensation Board of Review (“Board of Review”). Henkels & McCoy
Group, Inc., by Counsel Daniel G. Murdock, filed a timely response.

       The issue on appeal is permanent partial disability. The claims administrator granted a 0%
permanent partial disability award on May 14, 2019. The Workers’ Compensation Office of Judges
(“Office of Judges”) affirmed the decision in its September 9, 2020, Order. The Order was affirmed
by the Board of Review on February 19, 2021.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

       The standard of review applicable to this Court’s consideration of workers’ compensation
appeals has been set out under W. Va. Code § 23-5-15, in relevant part, as follows:

              (c) In reviewing a decision of the Board of Review, the Supreme Court of
       Appeals shall consider the record provided by the board and give deference to the
       board’s findings, reasoning, and conclusions . . . .

              (d) If the decision of the board represents an affirmation of a prior ruling by
       both the commission and the Office of Judges that was entered on the same issue
                                                 1
       in the same claim, the decision of the board may be reversed or modified by the
       Supreme Court of Appeals only if the decision is in clear violation of constitutional
       or statutory provision, is clearly the result of erroneous conclusions of law, or is
       based upon the board’s material misstatement or mischaracterization of particular
       components of the evidentiary record. The court may not conduct a de novo
       reweighing of the evidentiary record . . . .

See Hammons v. W. Va. Off. of Ins. Comm’r, 235 W. Va. 577, 582-83, 775 S.E.2d 458, 463-64
(2015). As we previously recognized in Justice v. West Virginia Office Insurance Commission,
230 W. Va. 80, 83, 736 S.E.2d 80, 83 (2012), we apply a de novo standard of review to questions
of law arising in the context of decisions issued by the Board. See also Davies v. W. Va. Off. of
Ins. Comm’r, 227 W. Va. 330, 334, 708 S.E.2d 524, 528 (2011).

       Mr. Campbell was injured when he was struck by a rock that rolled down a hill on
November 8, 2018. The claim was held compensable for head contusion and upper arm, clavicle,
or scapula fracture by Orders dated November 14, 2018, and December 18, 2018. On December
18, 2018, the claims administrator granted physical therapy three days a week for four weeks.

       A partially legible prescription script dated March 29, 2019, completed by Scott
Orthopedic Center, states that Mr. Campbell was not at maximum medical improvement. His prior
back injury flared up. The diagnosis was post laminectomy, recurrent radiculopathy, healing right
shoulder injury, and healed clavicle fracture. On April 4, 2019, the claims administrator granted
temporary total disability benefits from April 2, 2019, through May 1, 2019.

        David Jenkinson, M.D., performed an Independent Medical Evaluation on April 16, 2019,
in which he noted that Mr. Campbell was injured when a rock rolled down a hill and struck him.
Mr. Campbell reported continued neck pain, low back, and shoulder pain, as well as migraines.
Dr. Jenkinson found no abnormalities on examination and opined that Mr. Campbell showed non-
physiological pain signs and inappropriate pain behavior. Dr. Jenkinson stated that Mr. Campbell
had full range of motion on examination. Pinch and grip strength was normal in both hands, and
there was no evidence of muscle atrophy. Dr. Jenkinson noted that a November 28, 2018, right
shoulder x-ray showed degenerative or posttraumatic deformity of the distal clavicle. A right
shoulder MRI performed on March 1, 2019, showed a partial tendon tear. Dr. Jenkinson opined
that Mr. Campbell may have suffered a right upper extremity contusion as a result of the
compensable injury, but radiology found no evidence of significant injury to the cervical spine,
lumbar spine, or clavicle. Dr. Jenkinson concluded that Mr. Campbell had reached maximum
medical improvement and needed no further treatment. He found no permanent impairment.

       The claims administrator suspended temporary total disability benefits on April 30, 2019.
On May 1, 2019, a work excuse from Grayson Family Care Center indicated Mr. Campbell was
unable to work from May 1, 2019, through May 15, 2019. Mr. Campbell was treated by Jorge
Lopez, M.D., on May 7, 2019, and he reported headaches with nausea and light sensitivity
following his compensable injury. Dr. Lopez diagnosed chronic migraines and post-traumatic
headaches and recommended a brain MRI. Dr. Lopez excused Mr. Campbell from work until May

                                                2
31, 2019. In a May 23, 2019, Diagnosis Update, Dr. Lopez requested the addition of headaches
attributed to a head injury to the claim.

        The claims administrator granted a 0% permanent partial disability award on May 14, 2019.
The Office of Judges affirmed the claims administrator’s grant of a 0% permanent partial disability
award in its September 9, 2020, Order. It found that Dr. Jenkinson’s finding of 0% was reliable
and supported by the evidence of record. Examination of the right shoulder showed normal range
of motion, no muscle weakness, and normal grip strength. Further, examination of Mr. Campbell’s
head contusion showed no visible abnormality and no impairment. The Office of Judges noted that
Dr. Lopez requested the addition of headaches attributed to head injury to the claim; however, the
condition has not been added to the claim. The Office of Judges concluded that Mr. Campbell
failed to submit sufficient evidence showing that he sustained permanent partial disability as a
result of his compensable injury. The Board of Review adopted the findings of fact and conclusions
of law of the Office of Judges and affirmed its Order on February 19, 2021.

       After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. The only physician of record to evaluate Mr. Campbell for
permanent partial disability was Dr. Jenkinson. Dr. Jenkinson’s Independent Medical Evaluation
was reliable, supported by the evidence of record, and was performed in accordance with the
American Medical Association’s Guides to the Evaluation of Permanent Impairment (4th ed.
1993). Therefore, the grant of a 0% permanent partial disability award is affirmed.


                                                                                        Affirmed.
ISSUED: September 19, 2022


CONCURRED IN BY:
Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                                                3